DETAILED ACTION
This Office action is in response to the Amendment filed on 15 March 2021.  Claims 1-19 are pending in the application.

	This application is a continuation of application Serial No. 13/542.655, filed on 05 July 2012, now US Patent 10,186,458.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.


In light of Applicant’s Amendment, the rejection of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claims 1 and 8 recite “a carrier” (see line 3 of claim 1 and line 3 of claim 8) and “a support carrier” (see line 6 of claim 1 and line 6 of claim 8).  However, subsequent references to “the carrier” are confusing, since it is unclear which carrier is been referred to.  For example, line 11 of claim 1 requires “separating the component from the carrier”.  Likewise, claim 8, in line 10, also requires “separating the component from the carrier along the spaces”.  It is unclear in both claims from which carrier the component is separated. (Note “the carrier” in lines 7, 8, and 11 of claim 1 and in lines 3, 5, 6, 7-8, and 10 of claim 8.) 
  
Terminal Disclaimer
The terminal disclaimer filed on 17 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,186,158 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5, 7, 8, 14, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Haji et al., US 2010/0055875, newly cited.
Regarding claim 1, Haji et al. disclose a method for manufacturing a component, shown in Figs. 3A-3D and 4A-4F, the method comprising:
forming a plurality of components 2 disposed on a front side of a carrier 1 comprising a semiconductor substrate (see Fig. 3A and paragraphs [0031]-[0032]), the plurality of components 2 being separated from each other by kerf regions (indicated by reference numeral 5 which denotes a portion of the carrier 1 between the components 2);
attaching the front side of the carrier 1 on a supporting carrier 3 (see Fig. 3A and paragraphs [0032]-[0033]);
forming a planar metal pattern 4 on a backside of the carrier, wherein the planar metal pattern covers the backside of the carrier 1 except over regions corresponding to the kerf regions (indicated by reference numeral 5 in Fig. 3D), and wherein the planar metal pattern comprises free standing metal blocks separated by the regions corresponding to the kerf regions (as shown in Fig. 3D, see paragraphs [0033]-[0034]); and
separating the component from the carrier 3 (see paragraph [0047]: “After the semiconductor wafer 1 has been carried out of the vacuum chamber 31, the UV tape 3 
Regarding claim 5, in the method of Haji et al., the substrate 1 of the component 2 and the planar metal pattern 4 comprises about the same thickness, as shown in Fig. 3D.  
Regarding claim 7, in the method of Haji et al., separating the component from the carrier 3 comprises laser cutting (shown in Figs. 3C-3D) the carrier 1 along the regions (see paragraphs [0034]-[0037] : “In this step, the surfaces of the laser-processed boundary grooves 5 assume a scored, sharply-pointed, irregular shape. Here, the word "surfaces of the boundary grooves 5" denotes two mutually-opposing cut surfaces 4a of the resist film 4 created by cutting the resist film 4 by means of the laser beam 13a as well as a surface 1b of the semiconductor wafer 1 uncovered in the boundary groove 5 between these two cut surfaces 4a (see a partially-enlarged view shown in FIG. 3D).”).  
Regarding claim 8, Haji et al. disclose a method for manufacturing a component, shown in Figs. 3A-3D and 4A-4F, the method comprising:
providing a carrier 1 with a first main surface at a front side of the carrier and a second main surface at a backside of the carrier;
disposing a plurality of components 2 at the front side of the carrier (see Fig. 3A and paragraphs [0031]-[0032]);
attaching the first main surface of the carrier 1 to a support carrier 3 (see Fig. 3A and paragraphs [0032]-[0033]);

separating the component from the carrier 3 (see paragraph [0047]: “After the semiconductor wafer 1 has been carried out of the vacuum chamber 31, the UV tape 3 affixed to the circuit pattern formation surface 1a of the semiconductor wafer 1 is stretched, thereby enabling the separated semiconductor chips 1' to come apart. “).
Regarding claim 14, in the method of Haji et al., separating the component from the carrier 3 comprises laser cutting (shown in Figs. 3C-3D) the carrier 1 along the regions (see paragraphs [0034]-[0037] : “In this step, the surfaces of the laser-processed boundary grooves 5 assume a scored, sharply-pointed, irregular shape. Here, the word "surfaces of the boundary grooves 5" denotes two mutually-opposing cut surfaces 4a of the resist film 4 created by cutting the resist film 4 by means of the laser beam 13a as well as a surface 1b of the semiconductor wafer 1 uncovered in the boundary groove 5 between these two cut surfaces 4a (see a partially-enlarged view shown in FIG. 3D).”).  
Regarding claim 17, Haji et al. disclose a method of manufacturing a wafer, shown in Figs. 3A-3D and 4A-4F, the method comprising:
forming kerf regions (indicated by reference numeral 5 in Figs. 3C, 3D and 4D) and chips 2 on a first main surface of the wafer 1; and
forming a planar metal pattern 4 on a second main surface of the wafer 1, wherein the planar metal pattern 4 covers the second main surface of the wafer 1 except over regions corresponding to the kerf regions (indicated by reference numeral .  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 10, 11, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haji et al., US 2010/0055875, as applied to claims 1, 8, and 17, above, and further in view of Feng et al., US 2012/0217165, newly cited.
Haji et al. is applied as above.  Although Haji et al. disclose that the metal layer/pattern 4 comprising aluminum is formed by vacuum deposition, see paragraph [0033], Haji et al. lack anticipation of forming the metal layer/pattern 4 by forming a metal seed layer and electro-plating a metal on the metal seed layer. However, it is well known in the art to form an aluminum layer/pattern by electroplating using a metal seed layer to enhance bonding, see the Abstract and paragraphs [0012]-[0018] of Feng et al. It would have been obvious to the skilled artisan that the aluminum layer/pattern in the known method of Haji et al. could have been deposited by electroplating using a metal seed layer, since this plating method enhances bonding of the metal layer/pattern to the underlying substrate surface.  
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Feng et al. teach that the disclosed electroplating technique can be used to plate copper. Since aluminum and copper are both metals, it would have been obvious to the skilled artisan that copper could have been substituted for the aluminum in the known method of Haji et al. 
 
Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haji et al., US 2010/0055875, as applied to claim 1 above.
Haji et al. is applied as above. With respect to claim 6, Haji et al. disclose that semiconductor wafers typically have a thickness of tens of micrometers, see paragraph [0002]. Since in Fig. 3B of Haji et al. the substrate 1 and the metal pattern 4 have about the same thickness, it would have been obvious to the skilled artisan that the metal pattern 4 would also have a thickness of tens of micrometers.  Therefore, it would have 
Moreover, as recognized by Haji et al., very thin semiconductor wafers are used in the fabrication of semiconductor devices due to the miniaturization of integrated circuits used in today’s electronics, such as cell phones.  Given the disclosure of Haji et al., it would have been obvious to the skilled artisan that the semiconductor wafer used in the known method of Haji et al. could have been thinned at the backside where the components are not formed, see paragraph [0002].

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haji et al., US 2010/0055875, as applied to claim 8 above, and further in view of Noquil et al., US 2005/0206010, newly cited.
Haji et al. is applied as above. Haji et al. fail to teach that the singulated chips are paced on a lead frame and encapsulated or that placing the chip on the leadframe comprises wire bonding.  However, these are well known methods of packaging singulated chips, as taught by Noquil et al., see Fig. 17.  It would have been obvious to the skilled artisan to page the singulated chip of Haji et al. by placing the chip on a leadframe by wire bonding and encapsulating the chip on the leadframe, as taught by Noquil et al., thereby providing a package which can be mounted on a circuit board.
Allowable Subject Matter
Claims 3, 4, 12, and 13 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 







MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822


/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822